Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1653
                       Lower Tribunal No. 20-11446
                          ________________


               Moss & Associates, LLC, etc., et al.,
                                 Petitioners,

                                     vs.

                               Cory Lapin,
                                Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-
Dade County, Carlos Lopez, Judge.

    Weinberg Wheeler Hudgins Gunn & Dial, LLC, and Steven D.
Gonzalez and Jose O. De La Cruz, for petitioners.

     Shaked Law Firm, P.A., and Sagi Shaked and Cory D. Lapin, for
respondent.


Before HENDON, MILLER, and GORDO, JJ.

     HENDON, J.
       Moss & Associates, LLC, Safety Guys, LLC, and Downtown

Development Holdings, LLC (collectively, “Petitioners”), seek certiorari

review of the trial court’s order granting Cory Lapin’s (“Respondent”)

second amended motion for leave to file an amended complaint to add a

claim for punitive damages pursuant to section 768.72, Florida Statutes

(2021). We deny the petition.

       The record before this Court reflects that the trial court complied with

the procedural requirements of section 768.72. The Respondent proffered

evidence in support of his claim for punitive damages, and following a

hearing, the trial court entered an order finding that the Respondent’s

proffer was sufficient to support the claim. See E.R. Truck & Equip. Corp.

v. Gomont, 300 So. 3d 1230, 1231 (Fla. 3d DCA 2020); see also Event

Depot Corp. v. Frank, 269 So. 3d 559, 561-63 (Fla. 4th DCA 2019)

(recognizing that the scope of an appellate court’s certiorari review is

limited to whether the trial court complied with the procedural requirements

of section 768.72, but certiorari review is not available to review the

sufficiency of the respondent’s evidentiary proffer). We therefore deny the

petition for writ of certiorari. 1


1
  The Petitioners also sought to quash the portion of the order under review
referencing Downtown Development Holdings because the Respondent’s
second amended motion to add a claim for punitive damages did not

                                      2
     Petition denied.




advance any argument as to Downtown Development Holdings. This point
is well taken but is now moot because the trial court has since entered an
agreed order removing Downtown Development Holdings from the order
under review. The final argument raised by the Petitioners is also now
moot.


                                    3